Citation Nr: 0123367	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for cystic acne.

2.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In his July 2000 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, he withdrew this hearing 
request in a letter received by the RO in December 2000.  See 
38 C.F.R. § 20.704(e) (2000).

The veteran's claims for service connection for right and 
left ankle disorders will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's cystic acne, while extensive and productive 
of exudation, has not been shown to be productive of systemic 
or nervous manifestations and is not exceptionally repugnant.

3.  The veteran's right knee disorder is productive of slight 
limitation of functioning as a result of pain.

4.  The veteran's left knee disorder is productive of slight 
limitation of functioning as a result of pain.

5.  The veteran has been diagnosed with PTSD, with reference 
to reported stressful experiences in Vietnam, and is a 
recipient of the Combat Action Ribbon.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for cystic acne have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2000); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial 10 percent evaluation for a 
right knee disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for an initial 10 percent evaluation for a 
left knee disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2000); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  The statute pertaining to the VA's duty to 
assist the veteran was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  See also 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise, and the Secretary has done so.  See generally 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  The VA also has a duty to assist the veteran in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of the VA; and 
any other relevant records held by any Federal department or 
agency identified by the veteran.  If the VA is unable to 
obtain records identified by the veteran, the VA must notify 
him of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.  Also, in 
the case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001).
 
After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new laws and regulations.  In 
regard to each of these claims, the RO has afforded the 
veteran a thorough VA examination, and there is no indication 
of additional medical evidence, such as outpatient treatment 
records, that have not been obtained by the RO to date.  The 
Board also finds that, in its June 2000 Statement of the Case 
and its September 2000 Supplemental Statement of the Case, 
the RO duly informed the veteran of the type of evidence 
needed to support his claims on appeal.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO has apparently not 
informed him of the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of these claims at the present time is appropriate.

I.  Claims for higher initial evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  

B.  Cystic acne

The RO initially granted service connection for cystic acne 
in the appealed March 1999 rating decision in view of service 
medical records showing that this disability was manifest in 
service to such a degree that the veteran was deemed unfit 
for duty.  A 30 percent evaluation was assigned, effective 
from June 1998, and has since remained in effect.

As a basis for the 30 percent evaluation, the RO cited to a 
VA skin examination conducted in January 1999.  The report of 
this examination indicates that the veteran complained of 
painful lesions encompassing the face, neck, chest, back, 
buttocks, legs, and arms.  Draining sores in the perianal 
area were also noted.  Upon examination, the veteran was 
found to have numerous pitted scars on the neck, face, chest, 
back, upper legs, and buttocks.  There were also numerous 
acneiform papules and nodules on the low back and throughout 
the buttocks and numerous draining sinus tracts in the 
perianal regions, which were erythematous and with a scanty 
exudate.  The assessment was a history of severe and 
widespread cystic acne and features of hidradenitis 
suppurativa, as well as numerous abscesses and sinus tracts 
that could represent perianal fistulas.  A referral to 
surgery was recommended.  Although the examiner noted that 
the veteran's face and trunk lesions had cleared, the buttock 
lesions were noted to perhaps present future problems.

Also, in March and April of 1999, the veteran was treated at 
a VA facility for complaints of acne.  Some purulent drainage 
was noted in March 1999, but the veteran reported improvement 
in the following month.

The RO has evaluated the veteran's cystic acne under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).  Under this 
section, a 30 percent evaluation is warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A maximum evaluation of 50 percent is 
appropriate in cases of ulceration or extensive exfoliation 
or crusting, and systemic and nervous manifestations, or 
exceptionally repugnant eczema.

In this case, the Board acknowledges that the veteran's 
cystic acne is extensive and productive of exudation in the 
perianal region.  However, the exposed areas, notably the 
face, are productive of scarring and not active lesions at 
the present time.  Also, there is no evidence of any systemic 
or nervous manifestations.  The assigned 30 percent 
evaluation contemplates marked disfigurement, and the Board 
does not dispute that such a level of disability has been 
shown in this case.  However, the Board does not find that 
exceptionally repugnant disfigurement, or the other symptoms 
noted in the criteria for a 50 percent evaluation under 
Diagnostic Code 7806, have been shown in this case.  It is 
therefore the determination of the Board that an initial 30 
percent evaluation remains warranted in this case.  

The Board has considered Fenderson for the applicability of 
"staged" ratings.  However, the evidence of record to date 
does not suggest that, at any point during this appeal, the 
veteran's disability picture was more severe than that shown 
during his January 1999 VA skin examination.  As such, there 
is no basis for "staged" ratings or for an increase more 
generally, and the preponderance of the evidence is against 
the veteran's claim.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

C.  Right and left knee disorders

In the appealed March 1999 rating decision, the RO granted 
service connection for right and left knee disorders on the 
basis of treatment for bilateral chondromalacia patella 
during service.  Both disorders were assigned zero percent 
evaluations, effective from June 1998, and these evaluations 
have since remained in effect and are at issue in this case.

The RO based the assigned evaluations on the results of a 
January 1999 VA orthopedic examination, during which the 
veteran complained of knee symptoms with such activities as 
kneeling, squatting, and walking up and down stairs.  The 
examination revealed no swelling or hypertrophy and full 
range of motion.  The only pain reported with knee motion 
came with squatting, when some bilateral knee pain was noted.  
There was no evidence of pain with compression of the 
patellae, subpatellar crepitus, instability, or synovial 
thickening.  The impression was intermittently symptomatic 
knees, compatible with patellofemoral syndrome.  Functional 
loss of the knees was noted to be secondary only to pain and 
mild.  X-rays of the knees were negative for objective 
findings.

The veteran's knee disorders have been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (2000), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the Board is aware that there is no evidence of 
instability of either knee.  However, there is evidence of 
mild functional loss of the knees due to pain.  The Board 
finds that this symptomatology is essentially analogous to 
slight recurrent subluxation or lateral instability of the 
knees in terms its disabling effects.  See 38 C.F.R. §§ 4.20, 
4.27 (2000).  The results of the January 1999 VA orthopedic 
examination indicate that both knees are, basically, 
identically symptomatic.  As such, and after resolving any 
doubt in favor of the veteran, the Board finds that separate 
10 percent initial evaluations, but not more, are warranted 
for his right and left knee disorders under Diagnostic Code 
5257.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

The Board has also considered whether even higher evaluations 
are warranted.  However, there is no evidence, in either 
knee, of ankylosis (as would warrant consideration under 
Diagnostic Code 5256); semilunar dislocated cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint (the criteria for a 20 percent evaluation under 
Diagnostic Code 5258); flexion limited to 30 degrees (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5260); or limitation of extension to 15 degrees (the criteria 
for a 20 percent evaluation under Diagnostic Code 5261).  
Also, in the absence of evidence of both instability and 
arthritis of either knee, no further consideration of the 
applicability of separate ratings for such symptoms is 
warranted.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Rather, initial 10 
percent evaluations, and not more, are warranted for the 
veteran's right and left knee disorders.

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected cystic acne and knee disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The Board is aware that a May 2000 
statement from the veteran's employer indicates that he could 
not perform his daily duties due to multiple disabilities, 
including chronic obstructive pulmonary disease and knee and 
ankle arthritis, but there is no indication that the 
veteran's knee disabilities, in and of themselves, would have 
resulted in this inability to perform work.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998). 

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  On this question, 
there has been a difference of opinion among the veteran's 
medical examiners.  VA psychiatric examination reports from 
July 1998 and December 1999 indicate that the criteria for a 
diagnosis of PTSD have not been met.  However, both the 
August 1999 report of a psychological evaluation by Jonathan 
D. Cargill, Ph.D., and a July 2000 psychiatric report from 
Theresa Garton, M.D., do contain a PTSD diagnosis and reflect 
such symptoms as nightmares of Vietnam and suicidal thoughts.  
Particularly as Dr. Garton's report is the most recent 
pertinent evidence of record, and after resolving all doubt 
in favor of the veteran, the Board is satisfied that he does, 
in fact, suffer from PTSD.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001).

The question thus becomes whether the veteran either engaged 
in combat with the enemy during service or experienced a 
verified in-service stressor upon which the diagnosis of PTSD 
is predicated.  In this regard, the Board observes that the 
veteran's DD Form 214 from the latter part of his service 
(from March 1967 to July 1970) confirms that he is a 
recipient of the Combat Action Ribbon.  As its name suggests, 
this commendation signifies that the veteran participated in 
combat with the enemy during service.  

In short, the veteran has been diagnosed with PTSD, with 
reference to in-service experiences, and has been confirmed 
to have participated in combat with the enemy during service.  
As such, all of the criteria for service connection for PTSD 
have been met in this case, and the veteran's claim for that 
benefit is granted. 

ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for cystic acne is denied.

An initial evaluation of 10 percent for patellofemoral 
syndrome of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent for patellofemoral 
syndrome of the left knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for PTSD is granted.


REMAND

As noted above, the VA has a duty to assist the veteran in 
the development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).
This duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993).  

In the present case, the Board observes that the veteran was 
treated for right ankle pain in June 1969, during service, 
and the impression was arthritis.  Medical records from the 
Oklahoma Department of Corrections reflect treatment for 
bilateral ankle pain, and an assessment of arthritis was 
rendered in April 1991.  However, as the veteran was also 
treated at the same times for knee pain, it is not clear to 
which disorder the assessment of arthritis pertains.  
Moreover, it is not certain that this diagnosis was 
predicated on x-ray findings.  As such, the Board finds that 
a VA examination addressing the nature, extent, and etiology 
of the veteran's claimed right and left ankle disabilities is 
warranted.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed right 
and left ankle disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each ankle disorder noted upon 
examination.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that such 
disorder is etiologically related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
right and left ankle disorders.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



